Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 starts with a capitalized A, appropriate correction is required. 
Claim 3 is objected because of the following informalities:  the claim contains multiple sentences and should read as a single statement; appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ross U.S. Patent No. 8,985,391 in view of Armstrong U.S. Patent No. 3,813,015.
Claim 7, Ross teaches a dispensing device 10 for dry material 52 comprising: a reservoir 46a; a conduit 22 connected to a lower portion of the reservoir 46a Fig. 2; a dispenser 20 defining an interior volume and containing therein a feed pipe 35E, the feed pipe 35E having a first end in communication with the conduit 22 and a second end defining a terminal curved elbow (lower portion of 35E); but does not teach as Armstrong teaches a lever 25 secured within the dispenser and having a pivot Fig. 4, the lever 4 engaging the feed pipe 20; a linkage member 26 connected at a first end to the lever 25 and in communication on a second end with a solenoid 41; wherein, when the solenoid 41 is activated, the feed pipe 20 is moved by the lever 25 and pivoted from a first position to a second position, the second position allowing a controlled volume of a mixture within the feed pipe 20 to be dispensed from the elbow (when incorporated into the invention of Ross, the mixture exiting the hopper via an exit spout C3 L5-65. It would be obvious to one of ordinary skill to use the movement system of Armstrong into the invention of Ross for additional control of the movement of material.
Claim 8, Ross does not teach as Armstrong teaches an interior of the reservoir further defines a pair of stops via 64A, 73 the feed pipe 20 resting therebetween, the first stop member engaging the feed pipe when the feed pipe is in a non-dispensing position and the second stop member engaging the feed pipe when the feed pipe is in a dispensing position C5 L35-67; C6 L1-20. It would be obvious to one of ordinary skill to use the movement system of Armstrong into the invention of Ross for additional control of the movement of material.
Allowable Subject Matter
Claims 1-6 and 9 would be allowable if rewritten or amended to overcome the objection(s) of minor formalities, set forth in this Office action.
An automatic dispensing device for dispensing dry material, the device comprising: a rigid pipe and elbow oriented at an angle to the horizontal able to be pivoted about an axis between two stops; a solenoid for causing the pipe, and elbow via a lever to pivot between the stops when actuated in combination with the rest of the claim language is not fairly taught in the prior art.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS